         2:19-cv-02241-CSB-EIL # 1-1              Page 1 of 10                                                 E-FILED
                                                                         Monday, 09 September, 2019 03:27:21 PM
                                                                                     Clerk, U.S. District Court, ILCD
                                                                                             SIXTH JUDICIAL CIRCUIT
                                                                                            7/29/2019 3:44 PM
                     IN THE CIRCUIT COURT OF CHAMPAIGN COUNTY                                          •: By: SW
                                      STATE OF ILLINOIS                                       iX<£—,
                                                                                             yf&U-LJ{//• fJtcsaMfiKt,
                                                                                             dj;RK OF CHE CIRCUIT COURT
KENNETH THOMPSON,                                                                            aMMfftK** COUNT*, I I JJNOIS
                                              )
                                              )
                        Plaintiff,            )
                                              )
                                                                                            Exhibit
v.                                            )          Case No,:                            A
                                              )
JELD-WEN, INC.                                )          Division No.:
                                              )          JURY TRIAL DEMANDED
SERVE REGISTERED AGENT:                       )
C T Corporation System                        )
208 So LaSalle St, Suite 814                  )           2019L 000108
Chicago, IL, 60604                            )
                                              )
And                                           )
                                              )
JELD-WEN DOOR REPLACEMENT                     )
SYSTEMS, INC.                                 )
                                              )
SERVE REGISTERED AGENT:                       )
C T Corporation System                        )
208 So LaSalle St, Suite 814                  )
Chicago, IL, 60604                            )
                                              )
                        Defendant.            )


                                          COMPLAINT


         COME NOW Plaintiff, Kenneth Thompson ("Plaintiff'), by and through his undersigned


attorneys, and for his cause of action against Defendant, Jeld-Wen, Inc. and Jeld-Wen Door

Replacement Systems, Inc. ("Jeld-Wen" or "Defendants") and John Doe, states as follows to the


Court:


                                 PARTIES AND JURISDICTION


         1.      Plaintiff is and was at all relevant times herein a resident of Champaign County,


State of Illinois.

         2.      At all times herein mentioned Defendant Jeld-Wen Inc. was a foreign corporation,



                                                  - 1-
         2:19-cv-02241-CSB-EIL # 1-1           Page 2 of 10




incorporated in Delaware, organized and existing pursuant to the laws of the State of Illinois and


engaged in the business of manufacturing windows and doors, with its principal place of business

in Champaign County, at 201 Evans Road, Rantoul, IL 61866.

         3.    At all times herein mentioned Defendant Jeld-Wen Door Replacement Systems,


Inc. was a foreign corporation, incorporated in Delaware, organized and existing pursuant to the


laws of the State of Illinois and engaged in the business of manufacturing windows and doors, with

its principal place of business in Champaign County, at 201 Evans Road, Rantoul, IL 61866.


         4.    That jurisdiction and venue are proper in this court in that the events that give rise

to this negligence cause of action occurred in Rantoul, IL in Champaign County, IL.


                                  GENERAL ALLEGATIONS



         5.    At all times relevant herein, Plaintiff was an employee of Express Employment


Professionals, a temp agency located at 1001 North Mattis Avenue, Champaign, IL 61821 .


         6.    At all times relevant herein Defendant was operating a window and door

manufacturing business at 201 Evans Road where Defendants manufacture and sell windows and


doors.

         7.    At all times relevant herein Plaintiff was an invitee of Defendants at 201 Evans

Road, Rantoul, IL 61866.

         8.    On August 8, 2017, the day of Plaintiffs injury herein, Plaintiff had been


temporarily placed for assignment at Defendants' business at 201 Evans Road.


         9.    On August 8, 20 1 7, Plaintiff was assigned to the shipping department where he was

to package doors in crates for shipment to customers.

         10.   On August 8, 2017, Plaintiff was injured when an employee of Defendants dropped


a door that weighed several hundred pounds off a forklifl and it landed on Plaintiff.



                                               - 2-
        2:19-cv-02241-CSB-EIL # 1-1             Page 3 of 10




         11.    At all times relevant herein, Defendants' employee and forklift operator was under

the influence of drugs and/or alcohol.


        12.     At all times relevant herein Defendants employees were acting in the course and


scope of their employment with Defendants.




                              COUNT I: VICARIOUS LIABILITY


        13.     At all times relevant and mentioned herein, Defendants employee, the forklift

operator, was acting in the course and scope of his employment with Defendants as an agent,


servant, and/or employee.


        14.     At all times relevant herein, Defendants employee was furthering the business


interests of his employer(s), Defendants, making Defendants vicariously liable for his actions


and/or inactions as stated herein.

        15.     Defendants were negligent, as more fully set forth herein, below.

        16.     As a direct and proximate result of the aforesaid injuries, Plaintiff has sustained


serious and permanent injuries to his neck and back; he has been caused to undergo extensive


medical care and treatment as well as hospital care and treatment, and, more likely than not, will

be required to undergo further such care and treatment in the future.

        17.    As a direct and proximate result of the aforesaid injuries, Plaintiff' will be required

to become indebted for additional expenses for medical care and treatment in the future, the

complete cost of which is unknown.


        18.    As a direct and proximate result of the aforesaid injuries, Plaintiff is at an increased

risk of future injury and surgery.


        1 9.   Because of Defendant' s negligence, Plaintiff has incurred past pain, past suffering,


past lost wages and will incur future damages, future pain, future suffering, future medical costs,



                                                - 3-
        2:19-cv-02241-CSB-EIL # 1-1              Page 4 of 10




future lost wages, and a diminished earning capacity, all in an amount that is currently not known,


but expected to be substantial.

        WHEREFORE, Plaintiff prays for judgment against Defendant, and each of them,

in an amount that is fair and reasonable in excess of Twenty-Five Thousand and 00/100 Dollars

($25,000.00), plus their costs herein expended and for such other relief as this Court deems just

and proper.


                        COUNT II: NEGLIGENT HIRING/RETENTION


        20.     Plaintiff incorporates the above paragraphs as if more fully set forth herein.


        21 .    At all relevant times herein, it was the duty of Defendants to take such measures


and care, as the nature of the situation might require, calculated to provide safe conditions in their

business offices for invitees, including Plaintiff.

        22.     It was the further duty of Defendants to properly and adequately train their


employees on their use of forklifts and to take, exercise, and maintain proper precautions for the


general safety of all invitees, including Plaintiff.


        23.     It was further the duty of Defendants to hire and retain only properly qualified

employees to operate forklifts in their business offices.


        24.     On August 8, 2017, and previously, Defendants were negligent in the following

ways:



                a.      Hiring an employee as a forklift driver when it should have been evident

                        that said employee was unqualified for such a position prior to this

                        incident.

               b.      Retaining an employee as a forklift driver when it should have been


                       evidence that said employee was unqualified for such a position prior to

                       this incident.


                                                 - 4-
        2:19-cv-02241-CSB-EIL # 1-1              Page 5 of 10




                c.      Hiring and retaining an employee that was performing work tasks while

                        under the influence of drugs and/or alcohol.

        25.     As a direct and proximate result of the aforesaid injuries, Plaintiff has sustained


serious and permanent injuries to his neck and back; he has been caused to undergo extensive


medical care and treatment as well as hospital care and treatment, and, more likely than not, will

be required to undergo further such care and treatment in the future.


        26.     As a direct and proximate result of the aforesaid injuries, Plaintiff will be required


to become indebted for additional expenses for medical care and treatment in the future, the


complete cost of which is unknown.


        27.     As a direct and proximate result of the aforesaid injuries, Plaintiff is at an increased


risk of future injury and surgery.

        28 .    Because of Defendant's negligence, Plaintiff has incurred past pain, past suffering,


past lost wages and will incur future damages, future pain, future suffering, future medical costs,

future lost wages, and a diminished earning capacity, all in an amount that is currently not known,

but expected to be substantial.


        WHEREFORE, Plaintiff prays for judgment against Defendant, and each of them,

in an amount that is fair and reasonable in excess of Twenty-Five Thousand and 00/100 Dollars

($25,000.00), plus their costs herein expended and for such other relief as this Court deems just


and proper.


                     COUNT III; NEGLIGENT TRAINING/SUPERVISION


        29.     Plaintiff incorporates the above paragraphs as if more fully set forth herein.

        30.     At all relevant times herein, it was the duty of Defendants to take such measures

and care, as the nature of the situation might require, calculated to provide safe conditions at their

business offices for invitees, including Plaintiff.


                                                 - 5-
       2:19-cv-02241-CSB-EIL # 1-1              Page 6 of 10




        31.     It was the further duty of Defendants to properly and adequately train and maintain

proper and adequate supervision of their employees for the general safety of all invitees to their


business offices, including Plaintiff.


        32.     On August 8, 20 1 7, and at various previous times, Defendants were negligent in


the following ways:


               a.      Not qualifying, training, or supervising its forklift operators.

               b.      Failing to supervise its forklift operators such that Defendants should have


                       been aware that their forklift operator was working while under the

                       influence of drugs and/or alcohol.

               c.      In not supplying sufficient personnel to maintain proper and adequate


                       supervision of its forklift operators.

               d.      In not exercising due care or taking proper precautions for the safety of the


                       invitees, including Plaintiff.

               e.      In neglecting and failing to exercise proper supervision and control over

                       forklift operators and in allowing them to neglect their duties to invitees,

                       including Plaintiff.


       33.     As a direct and proximate result of the aforesaid injuries, Plaintiff has sustained

serious and permanent injuries to his neck and back; he has been caused to undergo extensive

medical care and treatment as well as hospital care and treatment, and, more likely than not, will

be required to undergo further such care and treatment in the future.

       34.     As a direct and proximate result of the aforesaid injuries, Plaintiff will be required

to become indebted for additional expenses for medical care and treatment in the future, the

complete cost of which is unknown.




                                                - 6-
        2:19-cv-02241-CSB-EIL # 1-1                Page 7 of 10




          35.      As a direct and proximate result of the aforesaid injuries, Plaintiff is at an increased

risk of future injury and surgery.


          36.     Because of Defendant's negligence, Plaintiff has incurred past pain, past suffering,

past lost wages and will incur future damages, future pain, future suffering, future medical costs,

future lost wages, and a diminished earning capacity, all in an amount that is currently not known,
                                       t




but expected to be substantial.


          WHEREFORE, Plaintiff prays for judgment against Defendant, and each of them, in an


amount that is fair and reasonable in excess of Twenty-Five Thousand and 00/100 Dollars


($25,000.00), plus their costs herein expended and for such other relief as this Court deems just

and proper.

                       COUNT IV: NEGLIGENT OPERATION OF A FORKLIFT


        37.       Plaintiff incorporates the above paragraphs as if more fully set forth herein.

        38.       At all relevant times herein, it was the duty of Defendants to take such measures

and care, as the nature of the situation might require, calculated to provide safe conditions at their

business offices for invitees, including Plaintiff.


        39.     ~ Defendants, by and through their employees, were negligent in the following

manner:



                  a.      Defendant operated the forklifl while under the influence of drugs and/or


                  alcohol.

                 b.       Defendants chose to drive the forklifl in such a manner that they allowed

                 the door that was being carried on the forklifl to fall off the forklift and land on

                 Plaintiff.

                 c.       Defendants by and through its employees, chose to drive the forklifl too fast

                 for the conditions at Defendants' business offices.


                                                   - 7-




                                                                                    (
       2:19-cv-02241-CSB-EIL # 1-1             Page 8 of 10




               d.      Defendant failed to keep a careful lookout while operating the forklifit.

       40.     As a direct and proximate result of the aforesaid injuries, Plaintiff has sustained


serious and permanent injuries to his neck and back; he has been caused to undergo extensive

medical care and treatment as well as hospital care and treatment, and, more likely than not, will


be required to undergo further such care and treatment in the future.


       41.     As a direct and proximate result of the aforesaid injuries, Plaintiff will be required

to become indebted for additional expenses for medical care and treatment in the future, the


complete cost of which is unknown.


       42.     As a direct and proximate result of the aforesaid injuries, Plaintiff is at an increased

risk of future injury and surgery.

       43.     Because of Defendant's negligence, Plaintiff has incurred past pain, past suffering,


past lost wages and will incur future damages, future pain, future suffering, future medical costs,

future lost wages, and a diminished earning capacity, all in an amount that is currently not known,

but expected to be substantial.

       WHEREFORE, Plaintiff prays for judgment against Defendant, and each of them, in an

amount that is fair and reasonable in excess of Twenty-Five Thousand and 00/100 Dollars

($25,000.00), plus their costs herein expended and for such other relief as this Court deems just

and proper.

                                     COUNT V: NEGLIGENCE
                                        (Premises Liability)


       44.     Plaintiff incorporates the above paragraphs as if more fully set forth herein.

       45.     Defendants have a duty to keep their premises safe for invitees such as Plaintiff.

       46.     Defendants, by using ordinary care, knew or should have known that their operation

was dangerous and not reasonably safe.



                                                - 8-
       2:19-cv-02241-CSB-EIL # 1-1              Page 9 of 10




        47.     Defendants breached that duty, and were negligent, in the following manner:


                a.      Defendants allowed its forklift operator to do so while under the influence

                of drugs and/or alcohol.

                b.      Defendants failed to have procedures in place to ensure the transportation


                of products to the shipping department was done in a manner that was not


                dangerous.

                c.      Defendants chose to allow the product drop off location at the shipping


                department to be in a dangerous and unsafe location, such that it subjected shipping

                department employees to potential injury.

        48.     As a direct and proximate result of the aforesaid injuries, Plaintiff has sustained


serious and permanent injuries to his neck and back; he has been caused to undergo extensive


medical care and treatment as well as hospital care and treatment, and, more likely than not, will


be required to undergo further such care and treatment in the future.

        49.    As a direct and proximate result of the aforesaid injuries, Plaintiff will be required

to become indebted for additional expenses for medical care and treatment in the future, the

complete cost of which is unknown.

        50.    As a direct and proximate result of the aforesaid injuries, Plaintiff is at an increased


risk of future injury and surgery.


       51 .    Because of Defendant's negligence, Plaintiff has incurred past pain, past suffering,

past lost wages and will incur future damages, future pain, future suffering, future medical costs,


future lost wages, and a diminished earning capacity, all in an amount that is currently not known,

but expected to be substantial.


       WHEREFORE, Plaintiff prays for judgment against Defendant, and each of them,


in an amount that is fair and reasonable in excess of Twenty-Five Thousand and 00/100 Dollars


                                                - 9-
      2:19-cv-02241-CSB-EIL # 1-1            Page 10 of 10




($25,000.00), plus their costs herein expended and for such other relief as this Court deems just

and proper.




                                                     Respectfully Submitted,


                                                     PAGE LAW




                                                     /s/ Andrew T. Drazen
                                                     Andrew T. Drazen, #6294967
                                                     Attorney for Plaintiff
                                                     9930 Watson Road
                                                     Suite 100
                                                     St. Louis, MO 63126
                                                     Phone: (3 14) 835-5813
                                                     Fax:   (314) 835-5867
                                                     andv@pagelaw.com




                                             - 10-
